Citation Nr: 1219381	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-26 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel
INTRODUCTION

The Veteran served on active duty from July 1951 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that this appeal was most recently before the Board in February 2011, at which time it was remanded for further development.  The appeal has since been returned to the Board of adjudication.

The Veteran was afforded a hearing before the undersigned in April 2010.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

Unfortunately, the Board finds that additional development is required before the claims are decided.

In an October 2010 remand, the Board directed the originating agency to arrange for the Veteran to be afforded a VA examination to determine the nature and etiology of the Veteran's bilateral knee disability.  Specifically, the examiner was to provide an opinion concerning each currently present knee disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to service.  The examiner was to assume the Veteran was a credible historian, and was also to express a rationale for all opinions provided.  

In December 2010, the Veteran was afforded a VA examination of his knees.  The examiner reviewed the claims file as well as hand-delivered records from W.J.M., MD.  Following his review and examination, the examiner diagnosed left knee degenerative joint disease, status post total knee arthroplasty; small joint effusion; and mild functional limitation.  The examiner stated it was not caused by or related to service (STR's are silent); and it is most likely age-related.

The right knee was specifically diagnosed as right knee degenerative joint disease with mild functional limitation.  The examiner opined that it was less likely than not caused by or related to service, but rather was most likely age-related.  The examiner also stated that the in-service right knee swelling of unknown etiology in 1960 had resolved, that June 1965 service treatment records reported full range of motion and strength in the right knee, and that the record of a January 1971 retirement physical noted reports of occasional right knee stiffness.  However, there was a lack of chronicity and continuity of care for 36 years.

In its February 2011 remand, the Board found the December 2010 examiner's opinions to be inadequate for adjudication purposes and remanded the case for further development.  Pursuant to the remand directives, the claims files were returned to the December 2010 VA examiner to provide an addendum.  The Board specifically requested that the physician address, for each knee, whether there was a 50 percent of better probability that the knee disability is etiologically related to the Veteran's active service.  The physician was again instructed to assume the Veteran was a reliable historian, and to provide a rationale for each opinion expressed.  

The examiner provided an addendum in February 2011.  The examiner reviewed the claims files, including the prior examination report.  Unfortunately, the examiner solely re-stated the previous opinions and rationale that the Board found to be inadequate.  Therefore, the February 2011 opinions are not adequate for adjudication purposes and are not in compliance with the Board's remand directive.  Thus further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  

1. Then, the claims folders, to include a copy of any pertinent evidence in Virtual VA, should be returned to the physician who examined the Veteran in December 2010 and provided the February 2011 addendum.  The physician should be requested to prepare another addendum addressing whether there is a 50 percent or better probability for each knee disability that the disability is etiologically related to the Veteran's active service.  For the purposes of the opinions the examiner should assume that the Veteran is a reliable historian.  The rationale for each opinion expressed must also be provided.  In providing the rationale, the examiner should specifically address the November 2010 opinion from Dr. M., relating the Veteran's knee to service.

If the December 2010 examiner is not available, the claims folders should be provided to and reviewed by another examiner with sufficient expertise who should be requested to provide the required opinions and supporting rationale.

2. The RO or the AMC should ensure that the addendum ordered above is in compliance with the Board's remand directives. 

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the appellant's claims in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

